INDEMNIFICATION AGREEMENT

 

This INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered into as of
[●], 2013, by and between Emerald Oil, Inc., a Montana corporation (together
with any successor entity thereto, the “Corporation”), and [●] (“Indemnitee”).

 

RECITALS

 

WHEREAS, it is essential to the Corporation and its mission to retain and
attract as officers and directors the most capable persons available;

 

WHEREAS, the Corporation has requested that Indemnitee serve as a director of
the Corporation;

 

WHEREAS, both the Corporation and Indemnitee recognize the omnipresent risk of
litigation and other claims that are routinely asserted against officers and
directors of companies operating in the public arena in today’s environment, and
the attendant costs of defending even wholly frivolous claims;

 

WHEREAS, it has become increasingly difficult to obtain insurance against the
risk of personal liability of officers and directors on terms providing
reasonable protection to the individual at reasonable cost to the companies;

 

WHEREAS, the Corporation’s Articles of Incorporation and Bylaws provide certain
indemnification rights to officers and directors of the Corporation, as provided
by Montana law; and

 

WHEREAS, in recognition of Indemnitee’s need for substantial protection against
personal liability in order to ensure Indemnitee’s effective service to the
Corporation, the increasing difficulty in obtaining and maintaining satisfactory
insurance coverage and Indemnitee’s reliance on the Corporation’s assurance of
indemnification, the Corporation wishes to provide in this Agreement for the
indemnification of and the advancement of expenses to Indemnitee to the fullest
extent permitted by law (whether partial or complete) and as set forth in this
Agreement and, to the extent insurance is maintained, for the coverage of
Indemnitee under the Corporation’s directors’ and officers’ liability insurance
policies.

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements contained herein and Indemnitee’s continuing service as a director of
the Corporation, the parties hereto agree as follows:

 

1.             Certain Definitions. As used in this Agreement, the following
terms shall have the following meanings:

 

(a)                “Agreement” has the meaning set forth in the preamble hereto.

 

(b)               “Board of Directors” means the board of directors of the
Corporation.

 

  

 

 



(c)                “Change in Control” means (i) the occurrence of an event that
is or would be required to be reported with respect to the Corporation in
response to Item 6(e) of Schedule 14A of Regulation 14A (or in response to any
similar item on any similar schedule or form) promulgated under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), if the Corporation is or
was subject to such reporting requirement; (ii) that any “person” (as such term
is used in Sections 13(d) and 14(d) of the Exchange Act) shall have become the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Corporation representing 40% or more of the
combined voting power of the Corporation’s then outstanding voting securities
without the prior approval of at least two-thirds of the members of the Board of
Directors in office immediately prior to such person’s attaining such percentage
interest; (iii) that the Corporation is a party to a merger, consolidation, sale
of assets or other reorganization, or a proxy contest, as a consequence of which
members of the Board of Directors in office immediately prior to such
transaction or event constitute less than a majority of the Board of Directors
thereafter; or (iv) that during any period of two consecutive years, individuals
who at the beginning of such period constituted the Board of Directors
(including, for this purpose, any new director whose election or nomination for
election by the Corporation’s stockholders was approved by a vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of such period) cease for any reason to constitute at least a majority
of the Board of Directors.

 

(d)               “Claim” means any threatened, pending or completed action,
suit or proceeding (including any mediation, arbitration or other alternative
dispute resolution proceeding), whether instituted by or in the right of the
Corporation or by any other party, or any inquiry or investigation that
Indemnitee in good faith believes might lead to the institution of any such
action, suit or proceeding, whether civil (including intentional and
unintentional tort claims), criminal, administrative, investigative or
otherwise.

 

(e)                “Corporation” has the meaning set forth in the preamble
hereto.

 

(f)                “Expense Advance” has the meaning set forth in Section 2(a)
of this Agreement.

 

(g)               “Expenses” means attorneys’ fees and all other costs, expenses
and obligations paid or incurred in connection with investigating, defending,
being a witness in or participating in (including on appeal), or preparing to
defend, be a witness in or participate in any Claim relating to any
Indemnifiable Event.

 

(h)               “Indemnifiable Event” means any event or occurrence related to
the fact that Indemnitee is or was a director, officer, employee, agent or
fiduciary of the Corporation, or is or was serving at the request of the
Corporation as a director, officer, employee, trustee, agent, fiduciary or other
legal representative of another corporation, partnership, limited liability
company, joint venture, employee benefit plan, trust or other enterprise, or by
reason of anything done or not done by Indemnitee in any such capacity.

 

(i)                 “Indemnitee” has the meaning set forth in the preamble
hereto.

 

2

 

 



(j)                 “Independent Legal Counsel” means an attorney or firm of
attorneys, selected in accordance with the provisions of Section 3 of this
Agreement, who shall not have otherwise performed services for the Corporation
or Indemnitee within the last five years (other than with respect to matters
concerning the rights of Indemnitee under this Agreement, or of other
indemnitees under similar indemnification agreements).

 

(k)               “Reviewing Party” means any appropriate person or body
consisting of a member or members of the Board of Directors or any other person
or body appointed by the Board of Directors who is not a party to the particular
Claim for which Indemnitee is seeking indemnification, or Independent Legal
Counsel.

 

2.             Basic Indemnification Arrangement.

 

(a)                In the event Indemnitee was, is or becomes a party to or
witness or other participant in, or is threatened to be made a party to or
witness or other participant in, a Claim by reason of (or arising in part out
of) an Indemnifiable Event, the Corporation shall indemnify Indemnitee to the
fullest extent permitted by law as soon as practicable but in any event no later
than 30 days after written demand is presented to the Corporation, against any
and all Expenses, judgments, fines, penalties, excise taxes assessed with
respect to an employee benefit plan and amounts paid in settlement (including
all interest, assessments and other charges paid or payable in connection with
or in respect of such Expenses, judgments, fines, penalties, excise taxes or
amounts paid in settlement) of such Claim, or any other cost, expense or
liability incurred in connection with such Claim. If so requested by Indemnitee,
the Corporation shall advance (within 30 days of such request) any and all
Expenses to Indemnitee (an “Expense Advance”).

 

(b)               Notwithstanding the foregoing, (i) the obligations of the
Corporation under Section 2(a) of this Agreement shall be subject to the
condition that the Reviewing Party shall not have determined (in a written
opinion, in any case in which the Independent Legal Counsel referred to in
Section 3 of this Agreement is involved) that Indemnitee would not be permitted
to be indemnified under applicable law, and (ii) the obligation of the
Corporation to make an Expense Advance pursuant to Section 2(a) of this
Agreement shall be subject to the condition that, if, when and to the extent
that the Reviewing Party determines that Indemnitee would not be permitted to be
so indemnified under applicable law, the Corporation shall be entitled to be
reimbursed by Indemnitee (who hereby agrees to reimburse the Corporation) for
all such amounts theretofore paid; provided, however, that if Indemnitee has
commenced or thereafter commences legal proceedings in a court of competent
jurisdiction to secure a determination that Indemnitee should be indemnified
under applicable law, any determination made by the Reviewing Party that
Indemnitee would not be permitted to be indemnified under applicable law shall
not be binding and Indemnitee shall not be required to reimburse the Corporation
for any Expense Advance until a final judicial determination is made with
respect thereto (as to which all rights of appeal therefrom have been exhausted
or lapsed). If there has not been a Change in Control, the Reviewing Party shall
be selected by the Board of Directors, and if there has been such a Change in
Control (other than a Change in Control which has been approved by a majority of
the Board of Directors who were directors immediately prior to such Change in
Control), the Reviewing Party shall be the Independent Legal Counsel referred to
in Section 3 of this Agreement. If there has been no determination by the
Reviewing Party or if the Reviewing Party determines that Indemnitee
substantively would not be permitted to be indemnified in whole or in part under
applicable law, Indemnitee shall have the right to commence litigation in any
court in the State of Montana having subject matter jurisdiction thereof and in
which venue is proper seeking an initial determination by the court or
challenging any such determination by the Reviewing Party or any aspect thereof,
including the legal or factual bases therefor, and the Corporation hereby
consents to service of process and agrees to appear in any such proceeding. Any
determination by the Reviewing Party otherwise shall be conclusive and binding
on the Corporation and Indemnitee.

 

3

 

 



3.                  Change in Control. The Corporation agrees that if there is a
Change in Control (other than a Change in Control which has been approved by a
majority of the Board of Directors who were directors immediately prior to such
Change in Control), then with respect to all matters thereafter arising
concerning the rights of Indemnitee to indemnity payments and Expense Advances
under this Agreement or any other agreement or the Corporation’s Articles of
Incorporation or Bylaws now or hereafter in effect relating to Claims for
Indemnifiable Events, the Corporation shall seek legal advice only from
Independent Legal Counsel selected by Indemnitee and approved by the Corporation
(which approval shall not be unreasonably withheld). Such counsel, among other
things, shall render its written opinion to the Corporation and Indemnitee as to
whether and to what extent Indemnitee would be permitted to be indemnified under
applicable law. The Corporation agrees to pay the reasonable fees and expenses
of the Independent Legal Counsel referred to above and to fully indemnify such
counsel against any and all expenses (including attorneys’ fees), claims,
liabilities and damages arising out of or relating to this Agreement or its
engagement pursuant hereto.

 

4.                  Indemnification for Additional Expenses. The Corporation
shall indemnify Indemnitee against any and all expenses (including attorneys’
fees) and, if requested by Indemnitee, shall (within 30 days of such request)
advance such expenses to Indemnitee, which are incurred by Indemnitee in
connection with any action brought by Indemnitee (whether pursuant to Section 17
of this Agreement or otherwise) for (a) indemnification or advance payment of
Expenses by the Corporation under this Agreement or any other agreement or the
Corporation’s Articles of Incorporation or Bylaws now or hereafter in effect
relating to Claims for Indemnifiable Events or (b) recovery under any directors’
and officers’ liability insurance policies maintained by the Corporation,
regardless of whether Indemnitee ultimately is determined to be entitled to such
indemnification, advance expense payment or insurance recovery, as the case may
be.

 

5.                  Partial Indemnity. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Corporation for some or a
portion of the Expenses, judgments, fines, penalties, excise taxes assessed with
respect to an employee benefit plan and amounts paid in settlement of a Claim,
or any other cost, expense or liability incurred in connection with a Claim, but
not, however, for all of the total amount thereof, the Corporation shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled. Moreover, notwithstanding any other provision of this Agreement, to
the extent that Indemnitee has been successful on the merits or otherwise in
defense of any or all Claims relating in whole or in part to an Indemnifiable
Event or in defense of any issue or matter therein, including dismissal without
prejudice, Indemnitee shall be indemnified against all Expenses incurred in
connection therewith.

 

4

 

 



6.                  Burden of Proof. In connection with any determination by the
Reviewing Party or otherwise as to whether Indemnitee is entitled to be
indemnified hereunder, the burden of proof shall be on the Corporation to
establish that Indemnitee is not so entitled.

 

7.                  No Presumptions. For purposes of this Agreement, the
termination of any claim, action, suit or proceeding, by judgment, order,
settlement (whether with or without court approval) or conviction, or upon a
plea of nolo contendere, or its equivalent, shall not create a presumption that
Indemnitee did not meet any particular standard of conduct or have any
particular belief or that a court has determined that indemnification is not
permitted by applicable law. In addition, neither the failure of the Reviewing
Party to have made a determination as to whether Indemnitee has met any
particular standard of conduct or had any particular belief, nor an actual
determination by the Reviewing Party that Indemnitee has not met such standard
of conduct or did not have such belief, prior to the commencement of legal
proceedings by Indemnitee to secure a judicial determination that Indemnitee
should be indemnified under applicable law shall be a defense to Indemnitee’s
claim or create a presumption that Indemnitee has not met any particular
standard of conduct or did not have any particular belief.

 

8.                  Nonexclusivity; Subsequent Change in Law. The rights of
Indemnitee hereunder shall be in addition to any other rights Indemnitee may
have under the Corporation’s Articles of Incorporation or Bylaws or under
Montana law, or otherwise. To the extent that a change in Montana law (whether
by statute or judicial decision) permits greater indemnification by agreement
than would be afforded currently under the Corporation’s Articles of
Incorporation or Bylaws and this Agreement, it is the intent of the parties
hereto that Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change. To the extent the rights of Indemnitee hereunder shall
conflict with the Corporation’s Articles of Incorporation or Bylaws or Montana
or other applicable law, such conflict shall, to the fullest extent permitted by
applicable law, be resolved in favor of Indemnitee.

 

9.                  Liability Insurance. To the extent the Corporation maintains
an insurance policy or policies providing directors’ and officers’ liability
insurance, Indemnitee shall be covered by such policy or policies, in accordance
with its or their terms, to the maximum extent of the coverage available for any
Corporation director or officer.

 

10.              Amendments; Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

 

11.              Subrogation. In the event of payment under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee, who shall execute all papers required and
shall do everything that may be necessary to secure such rights, including the
execution of such documents necessary to enable the Corporation effectively to
bring suit to enforce such rights.

 

5

 

 



12.              No Duplication of Payments. The Corporation shall not be liable
under this Agreement to make any payment in connection with any Claim made
against Indemnitee to the extent Indemnitee has otherwise actually received
payment (under any insurance policy, the Corporation’s Articles of Incorporation
or Bylaws or otherwise) of the amounts otherwise indemnifiable hereunder.

 

13.              Binding Effect. This Agreement shall be binding upon and inure
to the benefit of and be enforceable by the parties hereto and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business or assets
of the Corporation), assigns, spouses, heirs, executors and personal and legal
representatives. This Agreement shall continue in effect regardless of whether
Indemnitee continues to serve as a director of the Corporation or as a legal
representative of any other enterprise at the Corporation’s request.

 

14.              Severability. The provisions of this Agreement shall be
severable in the event that any of the provisions hereof (including any
provision within a single section, paragraph or sentence) is held by a court of
competent jurisdiction to be invalid, void or otherwise unenforceable in any
respect, and the validity and enforceability of any such provision in every
other respect and of the remaining provisions hereof shall not be in any way
impaired and shall remain enforceable to the fullest extent permitted by law.

 

15.              Effective Date. This Agreement shall be effective as of the
date hereof and shall apply to any claim for indemnification by Indemnitee on or
after such date.

 

16.              Governing Law. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Montana
applicable to contracts made and to be performed in such state without giving
effect to the principles of conflicts of laws that would require the application
of the laws of another jurisdiction.

 

17.              Injunctive Relief. The parties hereto agree that Indemnitee may
enforce this Agreement by seeking specific performance hereof, without any
necessity of showing irreparable harm or posting a bond, which requirements are
hereby waived, and that by seeking specific performance, Indemnitee shall not be
precluded from seeking or obtaining any other relief to which he may be
entitled.

 

[Signature Page Follows.]

 

6

 

 

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the date first herein above written.

 



  EMERALD OIL, INC.                       By:       Name: McAndrew Rudisill    
Title: President                        



 



Signature Page to Indemnification Agreement





 

